The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Urbach (US 20150261294) discloses a master slave smart contact lens system (Urbach Fig. 1 Item 100) comprising: At least two devices where at least one device (Urbach Fig. 1 Item 102 or 104) is arrangedtooperateas masterandthe other asa slave (Urbach Fig. 1 Iteml06 paragraph0036 note: this reads on master or slave of Bluetooth network); At least one smart contact lens substrate with an embedded communication module (Urbach Fig. 3 Item 116), power supply module (Urbach Fig. 3 Item 310), wherein the said smart contact lens may be arranged as masteror slave device (Urbach paragraph 0036,0053 and 0056 note: this reads on master or slave of Bluetooth network); At least one counter device (Urbach Fig. 1 Item 106 paragraph 0036), comprising at least an integrated communication module and power supply module (Urbach Fig. 1 Item 106 paragraph 0036 note: this reads on communication module and power supply module of item 106) wherein the said counter device may be arranged as a slave ora master (Urbach paragraph 0036,0053 and 0056 note: this reads on master or slave of Bluetooth network).
Bostick (US PAT 10600507) discloses a pupil dilation sensor for contact lens (Bostick claim 12).
Sako (US 20160097940) discloses directional orientation module for contact lens (Sako Fig. 1 Item 27 paragraph 0053 note: “directional orientation module” reads on gyro).

However, the combination of Urbach, Bostick and Sako fails to teach “master slave smart contact lens system comprising: At least two devices where at least one device is arranged to operate as a master and the other as a slave; At least one smart contact lens substrate with an embedded communication module, power supply module, wherein said smart contact lens may be arranged as master or slave device; At least one counter device, comprising at least an integrated communication module and power supply module wherein the said counter device may be arranged as a slave or a master; and At least one device comprises directional orientation module or at least one pupil dilation sensor; Wherein, the said directional orientation module is configured to determine directional orientation of the eye and the said pupil dilation sensor is configured to determine level of pupil dilation of the eye; and Wherein, at least one device subscribes to the directional orientation or pupil dilation information”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641